t c memo united_states tax_court hubert r g raney petitioner v commissioner of internal revenue respondent docket no filed date hubert r g raney pro_se j scot simpson for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioner’s federal income taxes and additions to tax as follows additions to tax_year deficiency sec_6651 sec_6654 a dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number - - the issues for decision are whether petitioner received taxable wage and pension income during each of the years in issue whether petitioner is liable for additions to tax under sec_6651' for fraudulent_failure_to_file income_tax returns for the years in issue and whether petitioner is liable for the additions to tax under sec_6654 for failure to pay estimated_tax for the years in issue when this case was called for trial respondent moved pursuant to rule f to compel petitioner to enter into a proposed stipulation of facts after hearing the parties on the motion we determined that there was no real dispute about the facts proposed for stipulation and that there was no good reason why the facts and exhibits attached to the stipulation should not be made part of the evidentiary record we therefore granted respondent’s motion and deemed the matters contained in the proposed stipulation to be facts for purposes of this case see rule f after we granted the motion the parties decided that they would not call any witnesses and the case was submitted on the stipulated facts ‘unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure - - findings_of_fact petitioner resided in tampa florida at the time he filed his petition petitioner was married and had no dependent_children during the years in issue petitioner was employed by the u s postal service during the years and petitioner received wage income from the u s postal service in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioner received forms w-2 wage and tax statement from the u s postal service reflecting these wages petitioner also received pension income from the defense finance and accounting service for the years and in the amounts of dollar_figure dollar_figure and dollar_figure respectively petitioner provided the u s postal service with forms w-4 employee’s withholding allowance certificate dated date and date he claimed withholding_allowances on each form the u s postal service withheld federal income taxes from petitioner’s wages in the amounts of dollar_figure dollar_figure and dollar_figure for the years and respectively petitioner made no estimated_tax payments for the years in issue petitioner sent form sec_1040 u s individual_income_tax_return to respondent for the years in issue the form sec_1040 were received by the internal_revenue_service on date on those form sec_1040 petitioner reported no income respondent did not accept the above-referenced form sec_1040 as tax q4e- returns petitioner has not filed any other income_tax returns for the years in issue in correspondence with respondent petitioner indicated that he did not believe that the tax laws required him to pay tax on the income that he received petitioner continues to take that position in his brief opinion petitioner received wage income from the u s postal service during each of the years and in the respective amounts of dollar_figure dollar_figure and dollar_figure petitioner also received pension income during and in the respective amounts of dollar_figure dollar_figure and dollar_figure petitioner generally argues that no act of congress authorizes taxation of these amounts we disagree all these amounts constitute gross_income under sec_61 petitioner’s arguments to the contrary are wholly without merit and not worthy of further analysis we hold that petitioner has deficiencies in income taxes in the amounts determined in the notice_of_deficiency respondent also determined that petitioner is liable for additions to tax pursuant to sec_6651 for fraudulent_failure_to_file returns for each of the years in issue the in computing the amount of the deficiencies respondent determined that petitioner was liable for an increase in tax of percent on the pension distributions pursuant to sec_72 petitioner has not disputed this and offered no evidence on this point - - existence of fraud is a question of fact to be resolved upon consideration of the entire record see 67_tc_181 affd without published opinion 578_f2d_1383 8th cir 69_tc_391 fraud is not to be imputed or presumed but rather must be established by independent evidence of fraudulent intent see 55_tc_85 53_tc_96 fraud may not be found under circumstances which at the most create only suspicion 184_f2d_86 10th cir 92_tc_661 a finding of fraud requires proof of specific intent to evade a tax believed to be owing if an understatement_of_tax is caused by a good_faith misunderstanding of the tax laws the understatement would not be due to fraud see 99_tc_202 a good_faith misunderstanding for this purpose can exist even if the misunderstanding is objectively unreasonable see id pincite- we have cautioned however that a good_faith misunderstanding of the law is different than disagreement with the law or a belief that the law is or may be unconstitutional see id pincite -- - the main thrust of petitioner’s position in this case is that the tax laws do not require him to pay taxes on the income that he received while we believe that petitioner’s position is objectively unreasonable the sparse evidence in the record before us does not clearly and convincingly negate petitioner’s implicit claim that he was acting on his good_faith understanding of the law of course we may question whether petitioner’s purported misunderstanding of the law was the product of good_faith however suspicions are not a substitute for evidence see id pincite respondent bears the burden of proving fraudulent intent by clear_and_convincing evidence see sec_7454 rule b respondent has not done so we therefore hold that petitioner is not liable for the additions to tax under sec_6651 ’ petitioner bears the burden_of_proof regarding the sec_6654 additions to tax for failure to pay estimated_tax petitioner offered no evidence regarding the sec_6654 a ‘the record before us contains no evidence of petitioner’s business experience educational background prior history of filing income_tax returns or dealings with the internal_revenue_service prior to in respondent’s brief he requests that we on our own motion impose an additional penalty under sec_6673 given the fact that petitioner has prevailed on the sec_6651 issue we decline respondent’s invitation - j- additions to tax nor did he address this issue in his brief we therefore uphold respondent’s determination on this issue decision will be entered for respondent with respect to the deficiencies and the additions to tax under sec_6654 and for petitioner with respect to the additions to tax under sec_6651
